UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4005



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD JACKSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-98-212)


Submitted:   October 21, 1999             Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brent A. Jackson, JACKSON, PICKUS & ASSOCIATES, Richmond, Virginia,
for Appellant.    Michael Cornell Wallace, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Jackson pled guilty to possession of five grams or more

of cocaine base with intent to distribute, see 21 U.S.C. § 841(a)

(1994), and was sentenced to a term of 188 months imprisonment.

Jackson has appealed the judgment.       We affirm the conviction and

sentence.*

     Jackson's attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising as a potentially meri-

torious issue the district court's imposition of a career offender

sentence.     See U.S. Sentencing Guidelines Manual § 4B1.1 (1998).

Because Jackson had two prior felony convictions for distribution

of a controlled substance, we find no error.

     Pursuant to Anders, this court has reviewed the record for

reversible error and found none.       We therefore affirm the convic-

tion and sentence.     This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.      If the client requests that

a petition be filed, then counsel may move this court for leave to

withdraw from representation.    Counsel's motion must state that a

copy thereof was served on the client.         We dispense with oral



     *
       Although Jackson waived his right to appeal the sentence
under the terms of his plea agreement, the government has failed to
assert the waiver as a bar to the appeal, in effect waiving the
waiver. See United States v. Metzger, 3 F.3d 756, 757-58 (4th Cir.
1993).


                                   2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3